Citation Nr: 1023540	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for erectile 
dysfunction as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for diabetes mellitus; he has also filed for 
service connection for a number of related disorders, 
including peripheral neuropathy of the bilateral lower 
extremities and erectile dysfunction.  He has asserted 
throughout this appeal that his diabetes mellitus is related 
to exposure to pollutants, including herbicides (Agent 
Orange), while docked at Chittagong on the Karnaphuli River.  
Medical evidence of record demonstrates that the Veteran was 
diagnosed with diabetes mellitus in the mid- to late-1990s.  

Relevant to the current remand, the Veteran submitted 
multiple statements during this appeal indicating that he has 
been receiving treatment for his claimed disorders, including 
diabetes mellitus, at the VA Medical Center (MC) in 
Cleveland, Ohio since 2004.  It is unknown whether these 
treatment records contain any information pertinent to the 
current appeal.  Absent a review of these records, however, 
the Board cannot say with any degree of certainty that they 
do not contain information which may support the Veteran's 
claim.  As such, the agency of original jurisdiction (AOJ) 
should make reasonable efforts to obtain these outstanding VA 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file; see also 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2009).

In addition to notifying the VA of outstanding treatment 
records, the Veteran indicated in a May 2007 written 
statement that he possesses additional evidence that is 
relevant to his lay assertions of being exposed to 
contaminated water while docked in Chittagong.  In this 
regard, he wrote that he has "slide pictures of [the 
Karnaphuli River] from the 'Goodwill Cruise' which [he] can 
produce to further show [the area's] condition of 
contamination."  The Board acknowledges that the Veteran has 
already submitted lay evidence that he witnessed dead animals 
floating in the waters his ship used for drinking, cleaning, 
etc.  These photographs would be relevant to the credibility 
of such lay statements regarding the condition of the waters.  
Thus, the AOJ should notify the Veteran that he should submit 
copies of these photographs for review by the VA.  

Finally, the Board observes that the Veteran has claimed 
service connection for diabetes mellitus based, in part, on 
exposure to herbicide agents.  While service connection may 
be warranted on a presumptive basis if the evidence 
establishes that the Veteran was exposed to an herbicide 
agent during service, no such presumption may be afforded to 
contamination due to other pollutants.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  Nevertheless, the Veteran may 
still be entitled to service connection for diabetes mellitus 
and its related disorders if he can present evidence that his 
diabetes mellitus is causally related to exposure to such 
pollutants during service.  Since it appears that the Veteran 
may be confused about this evidentiary requirement, the Board 
finds that he should be specifically informed that he must 
present evidence linking exposure to pollutants other than 
Agent Orange while in service and diabetes mellitus.  See 
38 U.S.C.A. § 5103 (West 2002).  If evidence is received 
which tends to show that his diabetes mellitus may be related 
to such exposure, the AOJ should obtain a VA examination and 
opinion addressing the issue of etiology.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that in order to 
warrant entitlement to service connection 
for diabetes mellitus as due to pollutants 
other than Agent Orange, he must submit 
evidence that his diabetes mellitus is 
causally related to exposure to such 
pollutants during service.  

2.  Contact the Veteran and ask him to 
submit the "slide photographs" of the 
contaminated waters of Chittagong that he 
mentioned in the May 2007 response to the 
supplemental statement of the case.     

3.  Obtain any VA treatment records from 
the Cleveland VAMC for the period from 
January 2004 through present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  If any VA or non-VA treatment records 
are unable to be located and/or obtained 
following reasonable efforts, the AOJ 
should notify the Veteran that such 
records are not available, explain the 
efforts made to obtain to the records, 
describe any further action VA will take 
regarding the claim, and inform the 
Veteran that it is ultimately his 
responsibility for providing the evidence.

5.  After any outstanding evidence has 
been associated with the claims file, and 
provided that such evidence tends to show 
that the Veteran's diabetes mellitus may 
be related to exposure to water pollutants 
during service, then schedule him for a VA 
examination for the purpose of 
ascertaining the etiology of any diabetes 
mellitus and related complications.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any diabetes 
mellitus, providing diagnoses for all 
identified disabilities, including any 
related complications.  The examiner 
should then provide an opinion as to 
whether any current diabetes mellitus is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to exposure to water 
pollutants while docked at Chittagong on 
the Karnaphuli River during service.  A 
detailed rationale should be provided for 
all opinions.  

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


